DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.
The foreign priority application No. 2019-86505 filed on April 26, 2019 in Japan has been received and it is acknowledged.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The specification of the instant application needs to be amended to recite under the heading (b) CROSS-REFERENCE TO RELATED APPLICATIONS that the instant application claims priority under 35 U.S.C. 119 (a) to the application No. 2019-86505 filed on April 26, 2019 in Japan.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dei et al. (US 2015/0048046).
With regard to claim 1, Dei et al. et al. teach a process comprising the steps of:
-(1) providing a silicon-containing film on the upper side of a substrate using a polysiloxane composition; and
-(2) forming a resist pattern in the silicon-containing film (par.0042-0043).
Dei et al. teach that in step (1), a polysiloxane composition is coated on the upper side of a surface. After coating, a solvent in the coating composition is volatilized by prebaking(PB) (par.0052, par.0054).
The polysiloxane composition comprises a polysiloxane (A) and a crosslinking accelerator (B) (par.0029-0031).The polysiloxane (A) is a hydrolytic condensation product of a compound including a silane compound of formula R1aR2bSiX4-a-b, wherein R1 is a monovalent hydrocarbon having at least a fluorine atom, R2 is a hydrogen atom or a monovalent hydrocarbon atom substituted with a group other than a fluorine atom, X may be -OR3, wherein R3 is a monovalent organic group (par.0035). This is equivalent to the “thermosetting silicon-containing material (Sx)”, as defined in par.0023 of the specification of the instant application.
The cross-linking accelerator (B) may be an onium salt (par.0037, par.0158-0160), and it is equivalent to the “curing catalyst (Xc)”, as defined in par.0040 of the specification of the instant application.
Therefore, the step (1) of Dei et al. is equivalent to the step (1) in claim 1.
Dei et al. further teach that step (2) includes the steps of:
(2A-1) providing a resist coating film on the silicon-containing film using a resist composition;
(2A-2) exposing the resist coating film by irradiating with exposure light; and
(2A-3) developing the exposed resist film (par.0057-0059).
In the step (2A-1), the resist composition may be a positive-type resist composition comprising a photoacid generator (par.0061). Par.0210 shows a positive-type resist composition comprising base polymer (G) which includes acid-dissociable groups. The base polymer (G) increases its solubility in an alkali developer by the action of an acid (par.0208, par.0210).
After the coating prebaking (PB) is carried out to volatilize the solvent in the coating film (par.0063).
Therefore, the step (2A-1) of Dei et al. is equivalent to the step (2) in claim 1.
	 Dei et al. further teach that in the step exposure (2A-2) the exposure light may be electron beam, ArF excimer laser (wavelength 193 nm), or KrF excimer laser (wavelength 248 nm) (par.0065-0066). Therefore, the step (2A-2) of Dei et al. is equivalent to the step (3) in claim 1.
Dei et al. further teach that post-exposure baking (PEB) is carried out after exposure, wherein the dissociation reaction of the acid-dissociable group in the polymer in the resist composition can smoothly proceed (par.0067), which is equivalent to the step (4) in claim 1.
Dei et al. further teach that in the step (2A-3) an alkali developer is used (par.0068-0069), equivalent to the step (5) in claim 1.
Dei et al. further teach that the thickness of the residual resist is measured (see par.0214), which is equivalent to the step (6) in claim 1.
Therefore, the method of Dei et al. anticipates the method in claim 1 of the instant application.
With regard to claims 3, 5 and 7, Dei et al. teach that the crosslinking accelerator (B) may be a sulfonium salt, an iodonium salt, or an ammonium salt (par.0158-0160). 
A sulfonium salt meets the limitations for a sulfur-containing curing catalyst (Xc), an iodonium salt meets the limitations for a iodine-containing curing catalyst (Xc), and an ammonium salt meets the limitations for a nitrogen-containing curing catalyst (Xc) in claim 3.
A sulfonium salt, an iodonium salt, and an ammonium salt meet the limitations of claims 5 and 7 for an onium salt.

Allowable Subject Matter
Claims 2, 4, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Ogihara et al. (US 2014/0235796) teach a resist underlayer film including as component (A) a silicon-containing compound obtained by hydrolysis and/or condensation of one or more kinds of silicon compounds of formula (A-1):

    PNG
    media_image1.png
    50
    313
    media_image1.png
    Greyscale
, wherein R0A is a hydrocarbon group having 1 to 6 carbon atoms, any one or more of R1A, R2A, and R3A is an organic group having nitrogen atom, sulfur atom, phosphorus atom, or iodine atoms, and the other(s) are a hydrogen atom or a monovalent organic group having 1 to 30 carbon atoms (abstract, par.0022-0024).
The organic group having a nitrogen atom may be represented by the formula:

    PNG
    media_image2.png
    131
    213
    media_image2.png
    Greyscale
, wherein (Si) indicates the position at which Si is bonded (par.0076).
The organic group having a sulfur atom may be represented by the formula:

    PNG
    media_image3.png
    120
    187
    media_image3.png
    Greyscale
(par.0082).
The organic group having a phosphorus atom may be represented by the formula:

    PNG
    media_image4.png
    102
    202
    media_image4.png
    Greyscale
(par.0086).
However, Ogihara et al. and Dei et al. (US 2015/0048046) fail to teach the method in claim 2.
There are no prior art teachings that would motivate one of ordinary skill to modify Ogihara et al. or Dei et al. and obatin the method in claim 2 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722